Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s preliminary amendment dated January 9, 2019, has been received and entered into the record.
	Claims 1-10 are pending before the office.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application PCT/CN2017/081908 filed in China on April 26, 2016. However, it is noted that no certified English translation of said application has been filed.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings submitted on January 9, 2019 are unreadable in certain places, specifically, the axes of Figures 1, 2, 4, and 5.. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: There are typographical errors in both the Title of the application and on page 1 of the application; both refer to "anagrelid" instead of "anagrelide".  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite a law of nature, a natural phenomenon, or an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the are held to claim law of nature, and is therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. ___, ___ (2010) (slip op., at 5).   Gottschalk v. Benson, 409 U. S. 63, 67 (1972).  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words “apply it.” See, e.g., Benson, supra, at 71–72.  
The present claims are directed to methods of judging the effects of tumor cells to anagrelide, comprising detecting the expression and/or activity of PDE3A in a tumor cell, wherein if the tumor cell to be tested expresses PDE3A and/or has PDE3A protein activity, indicating that the tumor cell to be tested is sensitive to anagrelide; if the tumor cell to be tested has low or no expression of PDE3A and/or does not have PDE3A protein activity, indicating that the tumor cell to be tested is not sensitive to anagrelide.
Claims 9-10 recite a judicial exception as mentioned above, describing a law of nature, namely the relationship between PDE3A expression and sensitivity to analgrelide. Moreover, the law of nature described herein is not integrated into a practical application because the claim does not rely on or use this judicial exception.
The present claims also does not add significantly more.  Although claim 9 recites “detecting the expression and/or activity of PDE3A in the tumor cell to be tested in vitro” , which requires an assay of some sort, this is a) necessary data gathering required to perform the wherein clauses, b) is recited at a high level of generality and encompasses all possible assays, and c) is well-understood routine and conventional in the field).  The additional step recited in claim 10, i.e., “in the presence of anagrelide, in vitro culturing the tumor cell to be tested which is determined to be sensitive to anagrelide in the previous step, and observing the growth condition of the tumor cell, thereby verifying the sensitivity of the tumor cell to anagrelide”, also 
In the instant case, the claims inform a relevant audience about certain laws of nature. The additional steps consist of well-understood, routine, conventional activity already engaged in by the scientific community. The additional steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
In Prometheus, the Court found that “[i]f a law of nature is not patentable, the neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."   Additionally, "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). 
The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; 
For these reasons the claims are rejected under section 101 because the claimed invention is directed to a judicial exception without integrating into a practical use or adding significantly more.

Furthermore, claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131,149 USPQ 475 (D.D.C. 1966). 	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-6 are indefinite because the claims merely recite a use without any active, positive steps delimiting how this use is actually practiced. See Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986) and MPEP section 2173.05(q). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is insufficient written description of the genus encompassed by the recitation of a detection reagent for detecting PDE3A expression and/or PDE3A protein.  The specification discloses the detection reagent comprises a primer, a probe, an antibody, a nucleic acid chip, a protein chip or a combination thereof (paragraph 0038 of published application).  However, given the absence of a precise definition for “detecting reagent”, the possible reagents that detect PDE3A are not limited to the above disclosed examples.  
Beyond the disclosed examples of detection reagents, the specification does not describe an actual reduction to practice or a partial structures, or physical properties, or chemical properties of any other compounds that would detect PDE3A expression and/or PDE3A protein. For example, there is no information regarding what structural features would likely be 
The level of the skill and knowledge in the art is that, beyond the disclosed detection reagent such an anti-PDE3A antibody or a probe, for example, there are no known correlation between any structural component and the ability to selectively detect PDE3A expression and/or PDE3A protein for the genus of agent encompassed by the claim.  Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any compound required to practice the claimed invention.  Accordingly, one of skill in the art would conclude that Applicant would not have been in possession of the claimed genus of “detection agent” because the genus of detection agent possessing the desired function and activity are not adequately described in the instant disclosure as-filed. 
The problem here is that the instant specification fails to provide a disclosure of the critical structure required for the detection agent to detect PDE3A expression and/or PDE3A protein, broadly encompassed by the claimed invention.  
A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
Therefore, there is insufficient written description for genera of detection agent that detects PDE3A expression and/or PDE3A protein broadly encompassed by the claimed invention at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 USC 112, first paragraph.
Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20180235961A1 (De Waal et al.).
De Waal et al. discloses a method of identifying a subject having a cancer cell responsive to PDE3A modulation, the method comprising detecting an increase in a PDE3A and/or SLFN12 polypeptide or polynucleotide level in a biological sample of the subject relative to a reference, thereby identifying said subject as having a cancer responsive to PDE3A modulation (claim 4). De Waal et al. further identifies anagrelide as an exemplary PDE3A modulator (para. 0007).
It is further noted that the limitations of claims 1-3 with respect to the recitation of “judging” step are drawn to an intended use for the diagnostic reagent or kit, and therefore carry no patentable weight.
Regarding claims 4 and 5, De Waal et al. further describes several known methods of detection of a PDE3A nucleic acid or protein, including quantitative PCR, Northern Blot, microarray, mass spectrometry, in situ hybridization, immunoblotting, mass spectrometry, and immunoprecipitation (para. 0009). These techniques routinely rely on the use of a detectable label on the detection reagent. For example, in situ hybridization routinely uses a chromophore for detection of a nucleic acid probe by microscopy. 
Although the prior arts do not explicitly teach the sequences of the method steps recited in the present claims, under the broadest reasonable interpretation of the claim, one of ordinary 
Regarding claim 6, De Waal et al. discloses that the sample used with the detection reagent or kit may comprise a tissue sample comprising a cancer cell (claim 14 and para. 0010 and 0113).
Regarding claim 7, De Waal et al. teaches a kit for characterizing the responsiveness or resistance of a subject to PDE3A modulator treatment, which may include a reagent for the measuring relative expression of PDA3A (para. 0116, 0118.). The kit may further include instructions for administering the PDE3A modulator to a subject having a malignancy, e.g., a malignancy selected as responsive to PDE3A modulator treatment (para. 0120). Given the prior art taught a kit comprising reagent for measuring PDE3A, one of ordinary skill in the art would have immediately envisaged the reagent in a container.
Regarding claim 8, De Waal et al. further teaches that patients characterized as having increased PDE3A relative to a reference level are identified as responsive to PDE3A modulator treatment (para. 0115).

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. patent 9,901,579 (Sihto et al.).
Sihto et al. discloses a method for detection of a malignancy associated with expression of PDE3 proteins, in a test sample, the method comprising: (a) contacting the sample with an antibody specifically binding to PDE3A enzyme, wherein said sample is taken from a tissue suspected to contain PDE3A expressing tumor; (b) incubating the specimen and the antibody for a duration and under conditions that are sufficient for the formation of immunocomplexes; (c) 
Although the prior arts do not explicitly teach the sequences of the method steps recited in the present claims, under the broadest reasonable interpretation of the claim, one of ordinary skill in the art would have immediately envisaged sequential steps upon reading the prior art because antibody labeling is known to be done in a step-wise fashion.  
Sihto et al. further discloses a method for detecting and analyzing wither a patient suffering from a PDE3A expressing tumor is responsive to treatment with a PDE3A inhibitor, preferably anagrelide (col. 3, lines 17-30). 
It is further noted that the limitations of claims 1-3 with respect to the recitation of “judging” step are drawn to an intended use for the diagnostic reagent or kit, and therefore carry no patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fryknas et al., (J Biomol Screen. 2006 Aug;11(5):457-68) in view of De Waal et al. 
Fryknas et al. teaches that expression of PDE3A was significantly increased in squamous carcinoma HeLa cells as visualized by relative mRNA expression (Figure 4). Fryknas et al. further teaches that PDE inhibitors are a potentially useful class of anti-cancer agents (page 463, right column, fourth paragraph), and that a PDE3-specific inhibitor could inhibit cell growth in cancer lines overexpressing PDE3 (page 465, right column, fourth paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teachings of Fryknas et al. to arrive at the claimed invention. Using conventional laboratory techniques as described above by De Waal et al., a person skilled in the art would consider PDE3A to be of relevant interest in assessing the responsiveness of cancer to various treatments. Likewise, following the teachings of Fryknas et al., one of skilled in the art would then attempt to use anagrelide, a known inhibitor of PDE3A, in treating a cancer which overexpresses PDE3A. Both the method of identification of an overexpressed potential target and the method of treating this target were known to be routine and conventional protocols in the diagnosis and treatment of cancer as evidenced above. All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods (e.g., using a known PDE3A inhibitor to treat a cancer 
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's
disclosure. US20190365770A1 (Lewis et al.)

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/SHARON X WEN/            Primary Examiner, Art Unit 1644